DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/758204, filed on August 12, 2016.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (JP2015-129789) in view of Masuda (U.S. Patent No. 5376773).  Fujimoto teaches a heater for use in an image heating device, the heater comprising: a substrate; a first heating block 77 provided on the substrate and configured to generate heat from electric power supplied thereto; a second heating block 71 provided at a position different from the position of the first heating block in a longitudinal direction of the substrate and configured to separately control the first heating block; a first temperature sensor 82 provided at a position corresponding to the first heating block; a second temperature sensor 81 provided at a position corresponding to the second heating block.  The applicant is directed to review figures 4-5.  While it would be common practice to have a first conductive pattern electrically coupled to the first temperature sensor; a second conductive pattern electrically coupled to the second temperature sensor; and a common conductive pattern electrically coupled to the first and second temperature sensors, Fujimoto does not explicitly depict a first conductive pattern electrically coupled to the first temperature sensor; a second conductive pattern electrically coupled to the second temperature sensor; and a common conductive pattern electrically coupled to the first and second temperature sensors.  Masuda teaches in figures 25, 28 and 32 for example that it was known to utilize a first conductive pattern electrically coupled to the first temperature sensor; a second conductive pattern electrically coupled to the second temperature sensor; and a common conductive pattern electrically coupled to the first and second temperature sensors.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Masuda for the purpose of independently providing feedback for each heater.  Masuda additionally teaches a first electric conductor provided along the longitudinal direction, a second electric conductor provided along the longitudinal direction at a different position in a short-side direction of the substrate from that of the first electric conductor, and a heat generating member provided between the first electric conductor and the second electric conductor and configured to generate heat from electric power supplied through the first electric conductor and the second electric conductor.  The applicant is directed to review figure 7 for example.

Conclusion
This is a continuation of applicant's earlier Application No. 15/758204.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852